This is a companion case to that of Peninsula Terminal Company v. Zaring, et ux., this day decided, and that of Peninsula Terminal Company v. J. S. Sterling, likewise decided this day. The issue involved and the decree appealed from in each case, are in substance the same, and this Court has determined that they should be disposed of in the same manner.
For the reasons pointed out in the opinion in the case of Peninsula Terminal Company v. Zaring, supra, the decree herein is affirmed in part and reversed in part, and the cause remanded to the Circuit Court with directions to enter an amended final decree from the complainant below, in such form as to eliminate therefrom all allowance to complainant on the moneys adjudged to be returned to him, except interest from the date of the institution of this suit in the court below. The costs of this appeal are taxed equally against appellant and appellee, mandate to issue accordingly.
Affirmed in part and reversed in part.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN, J. J., concur.
BUFORD, J., dissents. *Page 105